DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 03/29/2021.  This action is made Final.
Claims 1-4, 6, 8-11, 13, 15-19 are pending in the case.  Claims 1, 8, and 15 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The term “a computer readable storage medium” recited in claims 8-13 is defined in the instant specification as follows (see instant Specification ¶ 0014): 
…A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
Therefore, the claimed computer readable storage medium is interpreted to be directed towards a non-transitory computer readable medium.

Terminal Disclaimer
The terminal disclaimers filed on 06/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,140,291 has been reviewed and is accepted.  The terminal disclaimer has been recorded.                                                                                                                                                                                              
Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Agarwal et al. (US 2016/0062605 A1), Kronlund et al. (US 2008/0034315 A1), and Langoulant et al. (US 2008/0034315 A1) fail to clearly teach or fairly suggest the combination of following limitations: 

determining that one or more tasks of the set of tasks are not addressed in a reply message from the recipient;
composing a task statement that summarizes each task of the one or more tasks;
generating an interactive interface, independent of the message and the electronic communication tool, which includes the composed task statement and a corresponding set of selectable disposition actions for each task of the one or more tasks;
displaying to the recipient the message in a first area of a display on a user device of the recipient and the interactive interface in a second area of the display, wherein the first area and the second area are separate areas of the display.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.



Conclusion


The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.  For example: 
Frankel et al. (US 2006/0074844 A1) – An improved method and system for creating tasks and for inputting information associated with created tasks according to an electronic task management application (see Abstract).  A quick flag box is displayed adjacent to every electronic message that may be flagged as a task (see ¶ 0006).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179